United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1871
                         ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                                    Deonte L. Paul,

                       lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: April 19, 2019
                               Filed: August 7, 2019
                                   ____________

Before COLLOTON, GRUENDER, and ERICKSON, Circuit Judges.
                        ____________

COLLOTON, Circuit Judge.

       Deonte Paul appeals a 48-month sentence imposed by the district court1 after
Paul pleaded guilty to unlawful possession of a firearm while under felony indictment
in state court. See 18 U.S.C. §§ 922(n), 924(a)(1)(D). We reject Paul’s claim that the

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
court made a procedural error in calculating the advisory sentencing guideline range,
and we affirm the judgment.

       The dispute concerns a four-level increase under USSG § 2K2.1(b)(6) for using
or possessing a firearm “in connection with another felony offense.” Paul’s
conviction arose from his possession of a firearm on May 9, 2017, when bail
bondsmen tracked him down to execute an outstanding warrant for domestic abuse.
At sentencing, the district court found that Paul had used a firearm in connection with
other felonies in January and March 2017, and applied the four-level increase on that
basis. Paul complains that the court improperly considered these earlier incidents.
We review the district court’s construction and application of the sentencing
guidelines de novo, and we review its factual findings for clear error. United States
v. Houston, 920 F.3d 1168, 1174 (8th Cir. 2019).

       The legal framework that governs the issue is set forth in the guideline on
firearms offenses, § 2K2.1, and the “relevant conduct” guideline, § 1B1.3.
Commentary to § 2K2.1 provides that in determining whether the four-level increase
applies, “the court must consider the relationship between the instant offense and the
other offense, consistent with relevant conduct principles.” USSG § 2K2.1,
comment. (n.14(E)). Those principles provide that a firearms defendant is
accountable for his “acts and omissions . . . that were part of the same course of
conduct or common scheme or plan as the offense of conviction.” Id. § 1B1.3(a)(2).
Thus, the commentary to the firearms guideline specifies that “the threshold question
for the court is whether the two unlawful possession offenses . . . were ‘part of the
same course of conduct or common scheme or plan.’” Id. § 2K2.1, comment.
(n.14(E)(ii)) (quoting id. § 1B1.3(a)(2)). This commentary post-dates our decision
in United States v. Davis, 360 F.3d 901 (8th Cir. 2004), and explains the guideline
provision in § 2K2.1 that Davis considered through the lens of § 1B1.3(a)(4), but
accords with Davis’s holding that the four-level increase may apply based on “a



                                         -2-
felony offense that occurred at a time and place distinct from the offense of
conviction.” Id. at 903.

        The relevant facts involve two domestic assaults that Paul committed against
separate women with whom Paul had fathered children. In January 2017, while
awaiting trial on state felony charges in Missouri, Paul threatened the mother of one
of his children while holding a black gun. During the incident, Paul held the gun in
the air and told the woman: “You don’t want this problem. You don’t know what I’ll
do.” Just over two months later, while carrying a silver handgun, Paul broke into the
home of another woman, pushed her to the floor, screamed, and demanded that she
give him their child. Displaying a firearm in an angry or threatening manner in the
presence of another person constitutes a felony under Missouri law. See Mo. Rev.
Stat. §§ 571.030.1(4), .8(1).

       At sentencing, the district court found that the two incidents were “an integral
part of the course of conduct that relates to Mr. Paul’s unlawful possession of the
firearm while under indictment.” On that basis, the court found that Paul used a
firearm “in connection with another felony offense,” and increased his offense level
by four levels under § 2K2.1(b)(6).

      Paul maintains that the incidents in January and March were not part of the
“same course of conduct” as his unlawful possession of a firearm in May. In deciding
whether offenses are part of the same course of conduct, we consider “the degree of
similarity of the offenses, the regularity (repetitions) of the offenses, and the time
interval between the offenses. When one of the above factors is absent, a stronger
presence of at least one of the other factors is required.” USSG § 1B1.3, comment.
(n.5(B)(ii)).

      We conclude that there was no error. The three offenses established a pattern
of regularity, occurred within a four-month period, and similarly involved unlawful

                                         -3-
possession of a firearm while under indictment. Paul argues that his instant offense
was dissimilar to the previous incidents because he did not display the firearm in an
angry or threatening manner when arrested in May. But the three offenses need not
be identical to establish a course of conduct, and they were sufficiently similar to
warrant the enhancement in light of the regularity of the offenses and the short time
intervals between them.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -4-